Citation Nr: 9926751	
Decision Date: 09/17/99    Archive Date: 09/28/99

DOCKET NO.  97-34 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an increased rating for cholecystectomy 
with steatosis, pancreatitis, and Gilbert's Syndrome, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1992 to 
September 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) following an August 1997 informal application for 
service connection for hypertension, and an increased rating 
for the veteran's service-connected cholecystectomy with 
steatosis, pancreatitis, and Gilbert's Syndrome (hereinafter 
a "gastrointestinal disability").  The claims were denied 
in an October 1997 decision of the Hartford, Connecticut, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  Subsequently, by a May 1998 hearing officer decision, 
an increased (30 percent) rating was assigned the veteran's 
gastrointestinal disability, effective from the date of his 
August 1987 claim.  Since the veteran has not withdrawn his 
appeal in regard to the evaluation of this disability, and 
the Schedule for Rating Disabilities provides for higher 
evaluations of this disorder, the matter remains in appellate 
status.  


FINDINGS OF FACT

1.  The veteran has hypertension that is likely the result of 
disease or injury that occurred coincident with military 
service.

2.  The veteran's cholecystectomy with steatosis, 
pancreatitis, and Gilbert's Syndrome is manifested by 
symptoms that equate to no more than moderately severe 
pancreatitis.



CONCLUSIONS OF LAW

1.  The veteran has hypertension that is the result of 
disease or injury incurred in active military service.  
38 U.S.C.A. §§ 1101, 1110, 5107 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.303 (1998).

2.  A rating greater than 30 percent for cholecystectomy with 
steatosis, pancreatitis, and Gilbert's Syndrome is not 
warranted.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.20, 4.114 (Diagnostic Code 7347) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claim

The veteran and his representative allege that the veteran 
was both diagnosed with hypertension during military service 
and has had continuing treatment for hypertension since his 
separation from military service.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303(a) (1998).  When disease is shown as 
chronic in service, or within a presumptive period so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1998).

The Board finds that, with application of the benefit-of-the-
doubt doctrine, a grant of service connection for 
hypertension is warranted.  The veteran's service medical 
records include hospitalization records from the Naval 
Medical Center, Oakland, California, dated from August 4, 
1994, to August 11, 1994.  Tellingly, an August 5, 1994, 
nursing note reported that the veteran claimed to have a 
history ". . . of [hypertension] since boot camp in 1992 . . 
."  Thereafter, the note reported that "[the] chart 
documented [hypertension] since 23 Jul 93, [with] note 
'consistent [hypertension].'"  Thereafter, an August 5, 
1994, progress note reported that the veteran had 
persistently elevated blood pressure and it was opined that 
"after reviewing [the] chart [the veteran] has [an] 
undiagnosed [history of] borderline [to] mild [hypertension] 
over [the] past 21/2 yrs."  Moreover, an August 11, 1994, 
narrative summary reported that the veteran's ". . . blood 
pressure was elevated to as high as the 170s for systolic 
over the low 100s to 110 for diastolic blood pressure.  This 
elevation seemed to correlate with the [veteran's] level of 
pain and his blood pressure was normal on discharge.  The 
blood pressure will need to be followed up on an outpatient 
basis."

Following military service private treatment records show the 
veteran's complaints, diagnoses, and/or treatment for high 
blood pressure beginning in June 1996.  Specifically, June 
1996 treatment records reveal the veteran's high blood 
pressure was being monitored.  Thereafter, private treatment 
records reflect that the veteran had a history of 
hypertension.  [See treatment records dated in January 1997 
and February 1997.]  They subsequently contain a diagnosis of 
borderline hypertension.  [See treatment record dated in 
March 1997.]  Next, starting in May 1997, records show the 
veteran's diagnosis being changed to hypertension/essential 
hypertension.  [See treatment records dated in May 1997, June 
1997, July 1997, September 1997, October 1997, November 1997, 
and January 1998.]  The foregoing treatment records also 
reveal that the veteran was on medication to control his 
hypertension since approximately June 1997.

In addition, the veteran appeared for a VA examination in 
August 1997.  At this time the veteran reported that while in 
military service he had had persistent borderline 
hypertension.  He also reported that he had been treated for 
elevated blood pressure by his private physician since his 
separation from military service, and had been on high blood 
pressure medication (Atenolol) for the last two months.  The 
diagnosis was benign hypertension controlled with therapy.

In addition to the foregoing, the veteran and his wife 
testified at a personal hearing at the RO in April 1998.  At 
that time they reported that the veteran's service medical 
records showed that he had had elevated blood pressure 
periodically.  It was also reported that, because of the 
service physicians' preoccupation with treating his 
gastrointestinal disability, he did not receive treatment for 
his elevated blood pressure while in military service.  
Additionally, they testified that the veteran was followed 
for elevated blood pressure soon after his separation from 
military service - the first time being in November 1995.  
However, they reported that the veteran was initially told 
that his elevated blood pressure could be treated with 
diet/weight loss.  Accordingly, he was not placed on blood 
pressure medication until 1996.

The Board observes that medical evidence contained in the 
record on appeal shows both an in-service and a current 
diagnosis of hypertension.  Moreover, the record on appeal 
shows monitoring for elevated blood pressure beginning just 
eight months after the veteran's separation from military 
service.  Records reflecting a history of hypertension begin 
just sixteen months after his separation from military 
service and affirmative diagnoses appear just eighteen months 
after his separation from military service.  Additionally, 
the Board notes that a veteran is competent to provide 
testimony regarding his having undergone treatment for a 
disorder, such as high blood pressure, following his 
separation from military service.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  Under these circumstances, the 
Board finds that the evidence is sufficient to establish that 
the veteran's current hypertension had its onset during 
service.  

Increased Rating Claim

The veteran and his representative allege, in substance, that 
the veteran's service-connected gastrointestinal disability 
is manifested by increased adverse symptomatology thereby 
entitling the veteran to a higher rating.

Initially, the Board observes that disability evaluations are 
determined by the application of a schedule of ratings which 
is based, as far as can practically be determined, on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (1998).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (1998).  
However, where, as here, an unlisted condition is 
encountered, it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20 (1998).

A review of the veteran's service medical records shows his 
complaints and/or treatment for yellowing of the eyes, 
jaundice, gallstones, and/or a fatty liver beginning in June 
1994.  Thereafter, service medical records show he underwent 
a cholecystectomy and a liver biopsy in June 1994.  The 
foregoing revealed gallstones, chronic cholecystitis, and 
microvesicular and macrovesicular steatosis.  The treatment 
records also show the veteran underwent an endoscopic 
retrograde cholangiopancreatography (ERCP) in August 1995.  
The ERCP did not show an injury to the common bile duct or 
any retained stones.  Thereafter, service medical records 
show that the veteran was hospitalized later in August 1995 
due to pancreatitis.  In addition, October 1994, February 
1995, and April 1995 computerized tomographies (CTs) reveal a 
pseudocyst that was slowly resolving.  The diagnoses 
contained in the service medical records included non-
alcoholic steatosis, Gilbert's syndrome, pancreatitis, and/or 
a pancreatic pseudocyst.  

More recently, private treatment records, dated from June 
1996 to April 1998, were obtained by the RO.  The foregoing 
treatment records show the veteran's complaints and/or 
treatment for loose stools, occasional abdominal pain, and/or 
elevated total bilirubin and transaminases.  They also reveal 
that the veteran denied experiencing fever, chills, pruritus, 
weight loss, melena, or rectal bleeding.  Examinations 
disclosed jaundice, and that the liver-edge was 3 cm below 
the right costal margin, although non-tender and smooth.  The 
abdomen was described as soft and non-tender to palpation.  
Bowel sounds were good.  The records also show that hepatitis 
was initially suspected and the veteran's pancreatitis 
pseudocyst had resolved.  The diagnoses included a fatty 
liver and Gilbert's disease - asymptomatic. 

In addition, a June 1997 treatment record revealed that liver 
function tests showed mild hyperbilirubin and stable 
transaminases.  A November 1997 treatment record revealed 
that liver function tests showed normal qualitative fecal 
fat, but some high triglyceride levels.  A January 1998 
emergency room evaluation revealed that liver function tests 
were abnormal.  A subsequent January 1998 treatment record 
revealed that laboratory studies showed stable total 
bilirubin and mild transaminitis.

A March 1997 treatment record revealed that the veteran 
complained he was eating "too well," and subsequent records 
reflect that the veteran was advised to lose weight to 
prevent liver damage and that his abdominal pain was due to 
mild stretching of the liver capsule.  Records dated in May 
1997, reveal that the veteran had lost ten pounds.  A June 
1997 treatment record revealed he had lost three pounds, and 
a July 1997 treatment record revealed that the veteran had 
lost seven pounds.  A January 1998 emergency room evaluation 
showed that the veteran sought treatment due to worsening 
abdominal pain.  However, the veteran denied experiencing 
nausea, vomiting, changed bowel habits, fever, chills, or 
gastrointestinal bleeding.  On examination, the abdomen was 
minimally tender on deep palpation, but was otherwise normal.

In addition, the foregoing treatment records show the veteran 
underwent both an ERCP and duct catheterization in March 
1997.  The March 1997 ERCP revealed a normal pancreatic duct, 
post cholecystectomy with clips, and no evidence of 
communicating pseudocysts.  It also revealed that the common 
bile duct was unable to be visualized.  The March 1997 duct 
catheterization, revealed a normal distal pancreatic duct.  
Moreover, liver ultra sounds were taken in January 1997 and 
January 1998.  The January 1997 ultra sound was negative for 
pancreatic abnormalities, but did reveal borderline 
splenomegaly (of questionable significance) and status post 
cholecystectomy.  The January 1998 ultra sound revealed 
hepatosplenomegaly and hepatocellular disease.  A February 
1998 abdominal magnetic resonance imaging evaluation (MRI) 
revealed fatty infiltration of the liver without evidence of 
biliary obstruction or pancreatic pseudocyst.

The treatment records also included an April 1998 letter from 
You Sung Sang, M.D..  In this letter Dr. Sang reported that 
he had treated the veteran since February 1997 for problems 
arising out of his 1994 cholecystectomy, ERCP, and pseudocyst 
as well as in connection with his history of a fatty liver.  
He went on to report that a February 1998 MRCP revealed a 
fatty liver without evidence of biliary obstruction or 
pancreatic disease.  Moreover, he reported that the veteran 
continued to have intermittent elevations of his bilirubin 
suggestive of Gilbert's Disease for which he had been given 
Donnatal.  In addition, Dr. Sang reported that Donnatal was 
being used to treat the veteran's irritable bowel syndrome-
like symptoms.  These symptoms consisted of vague abdominal 
cramps and irregular bowel movements.  Lastly, Dr. Sang 
reported that the veteran appeared somewhat stable on 
medication, but would require close monitoring. 

In February 1997, the veteran appeared for a VA examination.  
At this time, he reported the history of his in-service 
treatment as outlined above.  He next complained of frequent 
loose stools, approximately two to four times a day, and 
periodic sharp pain in the right upper quadrant of the 
abdomen.  He also reported that he had tested negative for 
hepatitis.  On examination, the veteran's weight was 212 
pounds (usual weight was reported to be 195 pounds), the skin 
had a very mild icteric tint, and the eyes had very mild 
icterus.  In addition, it was reported that the veteran had 
intermittent and "mild" abdominal discomfort in the right 
upper quadrant.  Next, it was reported that eating fried or 
fatty foods caused the veteran to have to move his bowels 
within 15 minutes and these stools were loose.  It was noted 
that the veteran reported that he periodically felt fatigued.  
However, the veteran also reported that he did not experience 
nausea, vomiting, lose of appetite, weight loss, or 
generalized weakness.  The diagnoses were status post 
cholecystectomy for cholelithiasis and chronic cholecystitis; 
microvesicular and macrovesicular steatosis verified by liver 
biopsy; pancreatitis resulting from ERCP; pseudocyst of 
pancrease resulting from pancreatitis; persistent elevation 
of liver function and total bilirubin; and Gilbert's 
syndrome.

The veteran and his wife testified at a personal hearing at 
the RO in April 1998.  At that time they reported that the 
veteran had had approximately five to six attacks in the last 
12 months.  Moreover, they reported that his condition had 
become increasingly more severe since January 1998.  It was 
next reported that the veteran, in January 1998, had to leave 
work and go to the hospital due to the severity of his 
abdominal pain.  They also reported that the veteran had 
Gilbert's Disease, irritable bowel syndrome like symptoms, a 
fatty liver, and elevated triglycerides as well as liver 
enzymes.  The veteran reported his medications included 
Donnatal and Gemfibrozil, and that his current problem was 
that he always felt as if he needed to move his bowels.  
Additionally, the veteran complained of abdominal pain that 
feels as if "somebody's taking your whole intestines and 
just crunching them right up."  Moreover, it was reported 
that the veteran had approximately two to three loose stools 
a day.  The veteran also testified that his having to 
suddenly run off to the bathroom caused him problems at work.  
In addition, the veteran's wife reported that the veteran 
sometimes told her that he was in pain, she saw that he 
frequently used the bathroom, and the veteran had to avoid 
eating fried or fatty foods or he became sick.

Historically, when the RO rated the veteran's 
gastrointestinal disability it was evaluated as 10 percent 
disabling, and later 30 percent disabling, by analogy to 
pancreatitis under 38 C.F.R. § 4.114, Diagnostic Code 7347.  
Under Diagnostic Code 7347 pancreatitis with frequently 
recurrent disabling attacks of abdominal pain with few pain 
free intermissions and with steatorrhea, malabsorption, 
diarrhea and severe malnutrition warrants the assignment of a 
100 percent disability rating.  Pancreatitis with frequent 
attacks of abdominal pain, loss of normal body weight and 
other findings showing continuing pancreatic insufficiency 
between acute attacks warrants the assignment of a 60 percent 
disability rating.  Moderately severe pancreatitis, defined 
as having at least 4 to 7 typical attacks of abdominal pain 
per year with good remission between attacks, warrants the 
assignment of a 30 percent disability rating.  In addition, 
note 1 to Diagnostic Code 7347 states that abdominal pain 
must be confirmed as resulting from pancreatitis by 
appropriate laboratory and clinical studies.  Moreover, note 
2 to Diagnostic Code 7347 states that total or partial 
pancreatectomy warrants a minimum rating of 30 percent.  
38 C.F.R. § 4.114 (1998).

The Board finds that, based upon the foregoing record, that 
the veteran does not experience adverse symptomatology that 
equates to frequent attacks of abdominal pain, loss of normal 
body weight, and other findings showing continuing pancreatic 
insufficiency between acute attacks.  Therefore, he does not 
meet the requirements to be awarded a greater disability 
rating under Diagnostic Code 7347.

In this regard, the Board recognizes that private treatment 
records show the veteran's complaints and/or treatment for 
loose stools, occasional abdominal pain, and/or elevated 
total bilirubin and transaminases.  In addition, jaundice was 
seen upon examination.  However, these records also reveal 
that the veteran's abdominal pain was only intermittent and 
he denied experiencing fever, chills, pruritus, weight loss, 
melena, or rectal bleeding.  Moreover, examinations disclosed 
the abdomen to be soft and non-tender to palpation, with good 
bowel sounds.  Furthermore, it was reported that the 
veteran's Gilbert's disease was asymptomatic and, while he 
was losing weight, he was doing so at his doctors directions, 
and not as a byproduct of his service-connected 
gastrointestinal disability.  In addition, even on the one 
occasion when the abdominal pain caused him to go to an 
emergency room, the veteran nonetheless reported that he was 
not experiencing nausea, vomiting, changed bowel habits, 
fever, chills, or gastrointestinal bleeding.  Moreover, on 
examination, except for the abdomen being minimally tender on 
deep palpation, it was otherwise normal.  Similarly, when 
examined by VA in February 1997, the veteran's skin and eyes 
had only mild icteric tints, he reported only intermittent 
abdominal discomfort, and periodic fatigue.  At the same 
time, his weight was higher then his usual, his abdominal 
pain was characterized as "mild," and he reported that he 
did not experience nausea, vomiting, lose of appetite, weight 
loss, or generalized weakness.  

As stated above, Diagnostic Code 7347 requires frequent 
attacks of abdominal pain, loss of normal body weight, and 
other findings showing continuing pancreatic insufficiency 
between acute attacks.  As seen above, the medical evidence 
does not reflect the foregoing problems.  In fact, as 
reported at the veteran's most recent VA examination, as well 
as at his personal hearing, the veteran's adverse 
symptomatology consisted of intermittent abdominal pain 
characterized as "mild" and having loose stools 
approximately two to four times a day.  Under these 
circumstances, a disability rating in excess of 30 percent is 
not warranted under Diagnostic Codes 7347.

While the veteran and his wife have described his symptoms as 
causing "severe" impairment, for the reasons noted above, the 
Board finds that the record does not support such a finding.  
The Board notes that a lay witness can testify as to the 
visible symptoms or manifestations of a disease or 
disability.  Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  
However, the veteran's and his wife's testimony as to the 
severity of his gastrointestinal disability is not probative 
because lay persons (i.e., persons without medical expertise) 
are not competent to offer medical opinions.  Moray v. Brown, 
5 Vet. App. 211 (1993); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  Even though the veteran and his wife have described 
significant problems, the clinical evidence of record, as 
outlined above, indicates that his gastrointestinal 
disability has not caused such adverse symptomatology as to 
warrant an increased rating under applicable rating criteria. 

Lastly, the Board finds that there is no basis for rating the 
veteran's gastrointestinal disability under diagnostic 
criteria other than Diagnostic Code 7347, since the primary 
effect of the disorder, as shown by the evidence on file, is 
to cause abdominal discomfort and loose stools.  38 C.F.R. 
§ 4.20 (1998).  Although the gastrointestinal disability 
might be rated analogously to other code sections, it is the 
judgment of the Board that the best analogous code in this 
case, is that pertaining to pancreatitis.  See Bowers v. 
Derwinski, 2 Vet. App. 675, 676 (1992).

The Board has considered the doctrine of giving the benefit 
of the doubt to the veteran under 38 U.S.C.A. § 5107 and 38 
C.F.R. §§ 3.102, 4.3 (1998), but does not find that the 
evidence is of such approximate balance as to warrant its 
application.  In short, the preponderance of the evidence is 
against the claim




ORDER

Service connection for hypertension is granted, subject to 
the laws and regulations governing the award of monetary 
benefits.

An evaluation greater than 30 percent for cholecystectomy 
with steatosis, pancreatitis, and Gilbert's Syndrome is 
denied.



		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals

 

